Exhibit 10.57
ASSET MANAGEMENT AGREEMENT
Identifier: NEO2011-GTS- TCO #1.2
     This Asset Management Agreement (“AMA”) is a contract by and between John
D. Oil and Gas Marketing, LLC (“John D.”) and Gas Natural Service Company, LLC
(“Service Company”) which permits Service Company to become John D.’s asset
manager for the transportation and storage of natural gas on Columbia Gas
Transmission, LLC (“Columbia”) pursuant to Service Agreement #37959.
RECITALS
     Whereas, Northeast Ohio Natural Gas Company (“NEO”) entered into a capacity
release and Asset Management agreement with John D. on January 4, 2010, which
was subsequently assigned the Identifier: NEO2010 — GTS — TCO #1.1 (hereinafter
the “GTS” contract); and
     Whereas, John D. has named Service Company John D’s Asset Manager for
certain FSS and SST Service Agreements for storage and transportation capacity
on Columbia; and
     Whereas, John D. desires to combine the GTS capacity with such FSS and SST
capacity in the most efficient manner;
     Now therefore, the Parties agree as follows:

  1.   Asset Management Agreement. John D. and Service Company agree that
Service Company shall become the Asset Manager of John D. for the GTS contract
and all capacity under Service Agreement #37959 on Columbia.     2.   NAESB
Contract: John D. and Service Company agree to use the base contract of the 2006
version of the North American Energy Standards Board contract (the “NAESB”
contract) for such sales transactions that use the GTS capacity, from
time-to-time, as evidenced by a valid confirmation agreement. Therefore, this
AMA incorporates the provisions of the NAESB contract unless a specific
provision of the AMA expressly contradicts a provision of the NAESB contract.  
  3.   Regulatory Compliance. It is the express intention of John D. and of
Service Company to comply with all aspects of the rules, regulations and
decisions of the Federal Energy Regulatory Commission (the “FERC”) regarding
Asset Management Agreements that were in effect at the time of execution of this
Contract. Deviations from such rules, regulations and decisions of the FERC
related to AMAs are due to

 



--------------------------------------------------------------------------------



 



ASSET MANAGEMENT AGREEMENT
Identifier: NEO2011-GTS- TCO #1.2

  4.   mistake or inadvertence and not to intent. If an action occurs that
results in a material deviation from the rules, regulations or decisions of the
FERC, John D. and Service Company pledge to make a good faith effort to rectify
such deviations, when discovered by either or both of them.     5.   Term of
Contract. This AMA shall commence upon execution by duly authorized
representatives of each Signatory. The provisions of the AMA governing the
capacity release of the GTS capacity, and all revisions thereto, may be
terminated upon the mutual written agreement of the Parties or unilaterally upon
thirty (30) days prior written notice by John D. to Service Company.     6.  
Pricing of Released Capacity. Service Company agrees: (1) to assume all the
rights and obligations specified in the GTS Service Agreement on Columbia,
including payment of all costs related to the Service Agreement including but
not limited to rates, fuel charges, authorized or unauthorized over-run charges,
penalties or fees as approved by the FERC for Columbia’s GTS service agreements;
and (2) to hold John D. harmless from the incurrence of all such Service
Agreement costs. Service Company shall have the absolute right to receive any
FERC ordered refunds or rebates allocated to each Service Agreement.     7.  
Express Conditions — Rights of Recall. John D. agrees that Service Company will
have full beneficial use of the GTS capacity EXCEPT Service Company agrees that
John D. may on any day during a minimum period of five months/155 days out of
each twelve-month period of the release (and on five-twelfths of the days of any
additional period of the release not equal to twelve months), call upon Service
Company to deliver to John D. one-hundred percent of the daily contract demand
specified in each Service Agreement. The price of the natural gas so delivered
shall be as specified in a confirmation agreement to the NAESB base sales
contract.     8.   Appointment of Agent on Columbia. John D. agrees to undertake
the timely posting of the capacity release and such capacity release recalls, as
may occur from time-to-time, on Columbia’s internet website in accord with the
rules and regulations of the FERC and Columbia’s tariff.     9.   Assignment:
All of the covenants, conditions and obligations of this contract shall extend
to and be binding upon the heirs, personal representatives, successors and
assigns respectively of the parties hereto, provided, however, that this
contract shall not be assigned by John D. or by the Service Company without the
written consent of the other parties, which consent shall not be unreasonably
withhold. Notwithstanding the foregoing, no consent shall be required if John D.
assigns this contract to an affiliated marketing company or if the Service
Company assigns this contract to an affiliated Service Company. For purposes of
this contract an affiliate shall mean an entity or person that, directly or
indirectly, through one or more intermediaries,

 



--------------------------------------------------------------------------------



 



ASSET MANAGEMENT AGREEMENT
Identifier: NEO2011-GTS- TCO #1.2

      controls, is controlled by, or is under common control with, such first
entity or person.     10.   Termination of Asset Management and Agency
Agreements. Service Company shall act as John D.’s agent as described above on
Columbia until this AMA is terminated in writing as provided in Paragraph 3
above EXCEPT that if this contract is terminated or determined to be invalid,
the provisions of NEO2010 — GTS — TCO #1.1 shall remain in full force and effect
and Service Company shall have a duty to execute such forms and agreements as
will permit John D. to exercise its full rights under NEO2010 — GTS — TCO #1.1.

     THEREFORE, Service Company agrees to become the Asset Manager of John D. as
described above, and John D. agrees to enter into a pre-arranged capacity
release and Asset Management Agreement for GTS capacity pursuant to Service
Agreement #37959 with the Columbia pipeline, subject to John D’s rights of
recall as specified above, which are not to be diminished by any contract
entered into by Service Company or its assignees with John D. or with any other
third party, whether affiliated or not affiliated.
     IN WITNESS WHEREOF, the Parties have executed this Asset Management
Agreement.
This AMA may be executed in counterparts, an original of each signed AMA to be
delivered to the counterparty.

                Asset Manager:   Capacity Releaser: Gas Natural Service Company,
LLC   John D. Oil & Gas Marketing, LLC   By:  /s/ Jonathan A. Harrington   By: 
/s/ Rebecca Howell   Name:  Jonathan A. Harrington     Name:  Rebecca Howell  
Title: Controller, Gas Natural, Inc.     Title: Controller & Secretary   Date:
2/24/2011     Date: 2/24/2011

 